United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                _____________

                                No. 98-2713EA
                                _____________

Fred DuVall,                             *
                                         *
             Plaintiff-Appellant,        *
                                         *
       v.                                *
                                         *
Mike Bridges, in his individual capacity *
and as Sheriff of Van Buren County,      *
Arkansas; Stephen E. James, in his       *
individual capacity and as Deputy        * Appeal from the United States
Prosecuting Attorney for Van Buren       * District Court for the Eastern
County, Arkansas; County of Van          * District of Arkansas.
Buren, Arkansas;                         *
                                         *     [UNPUBLISHED]
             Defendants-Appellees,       *
                                         *
Larry E. Kuykendall, doing business as *
Kuykendall Cement Co.;                   *
                                         *
             Defendant,                  *
                                         *
State of Arkansas,                       *
                                         *
             Defendant-Appellee.         *
                                  _____________

                         Submitted: December 7, 1998
                             Filed: December 10, 1998
                              _____________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                                   _____________

PER CURIAM.

       Fred DuVall appeals the district court's dismissal of DuVall's 42 U.S.C. § 1983
lawsuit for lack of subject matter jurisdiction. Having carefully reviewed the record
and the parties' submissions, we conclude the district court properly dismissed DuVall's
action. We thus affirm the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-